                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

LINDSAY O’BRIEN QUARRIE,

       Plaintiff,

v.                                                       Civ. No. 17‐350 MV/GBW

STEPHEN WELLS, et al.,

       Defendants.


                        ORDER TO SUBMIT AVAILABILITY
                      FOR SETTLEMENT CONFERENCE DATES

       THIS MATTER comes before the Court upon review of the record. As it appears

that the undersigned will be continuing in the role of referral judge, it is appropriate to

schedule a settlement conference at this time. The parties are directed to submit, by

email to wormuthproposedtext@nmd.uscourts.gov, their availability for a settlement

conference on the following dates: January 16, 2020, January 22, 2020, January 23, 2020,

or January 28, 2020. The parties may also express any preferences among these dates.

       Availability and preferences regarding the above‐listed dates shall be submitted

to the Court no later than November 15, 2019.

       IT IS SO ORDERED.



                                                _____________________________________
                                                GREGORY B. WORMUTH
                                                UNITED STATES MAGISTRATE JUDGE
